Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE MUNICIPALS TRUST The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Municipals Trust (the Registrant) (1933 Act File No. 333-572) certifies (a) that the forms of Prospectus and Statement of Additional Information dated January 1, 2009 with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 116 (Amendment No. 116) to the Registrant's Registration Statement on Form N-1A, and (b) that Amendment No. 116 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-08-001623) on December 24, 2008: Eaton Vance Alabama Municipals Fund Eaton Vance Arkansas Municipals Fund Eaton Vance Georgia Municipals Fund Eaton Vance Kentucky Municipals Fund Eaton Vance Louisiana Municipals Fund Eaton Vance Maryland Municipals Fund Eaton Vance Missouri Municipals Fund Eaton Vance North Carolina Municipals Fund Eaton Vance Oregon Municipals Fund Eaton Vance South Carolina Municipals Fund Eaton Vance Tennessee Municipals Fund Eaton Vance Virginia Municipals Fund EATON VANCE MUNICIPALS TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Esq. Secretary Date: January 2, 2009
